UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                                     )
            v.                       ) Criminal No. 14-020 (ESH)
                                     )
MERCEDEZ A. MOORE-JOHNSON, )
                                     )
                  Defendant.         )
___________________________________ )

                                           ORDER

        In a hearing before Magistrate Judge Kay on February 12, 2014, defendant Mercedez A.

Moore-Johnson, entered a plea of guilty. On February 21, 2014, the magistrate judge issued a

Report and Recommendation advising the Court to accept defendant=s plea. Counsel have as of

this date stated that they have no objection to the Report and Recommendation. Accordingly, the

Court hereby adopts the recommendation of the magistrate judge and accepts defendant’s guilty

plea.

        SO ORDERED.

                                                               /s/
                                                   ELLEN SEGAL HUVELLE
                                                   United States District Judge

Date: March 10, 2014